Citation Nr: 0922076	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  99-10 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
lower back disability.

2.  Entitlement to a rating in excess of 30 percent for a 
left knee disability, to include a rating in excess of 20 
percent from November 1997 to January 1998, and a rating in 
excess of 10 percent from March 1, 1998 to November 12, 2003.  


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1987 to 
October 1987 and from April 1988 to October 1991.

This appeal came to the Board of Veterans' Appeals (Board) 
from May 1998 and April 1999 rating decisions. 

In March 2001, the Board remanded the instant claim for 
further development.  In April 2004, the Veteran testified 
before the undersigned at a Travel Board hearing in Buffalo, 
New York.  A transcript of that hearing is associated with 
the claims folder.  Another Remand by the Board was issued in 
December 2004.  


FINDINGS OF FACT

1.  The medical evidence fails to show listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

2.  The range of motion in the Veteran's lumbar spine exceeds 
30 degrees, even accounting for pain and other functional 
limitation; and the totality of evidence shows that the 
Veteran has at most moderate limitation of motion in his 
lower back.

3.  No objective evidence of a neurological deficit was shown 
by the medical evidence of record.

4.  The evidence fails to show severe intervertebral disc 
syndrome (IVDS) with only intermittent relief.

5.  The evidence fails to show any bed rest has been 
prescribed to treat the Veteran's lower back disability.

6.  Between November 1997 and January 1998, range of motion 
testing of the Veteran's left knee failed to show either less 
than full extension or flexion that was 60 degrees or less. 

7.  Between November 1997 and January 1998, the medical 
evidence failed to show severe instability in the Veteran's 
left knee.

8.  Between March 1, 1998 and November 12, 2003, range of 
motion testing of the Veteran's left knee failed to show 
either less than full extension or flexion that was 60 
degrees or less.

9.  Between March 1, 1998 and November 12, 2003, the medical 
evidence failed to show moderate instability in the Veteran's 
left knee. 

10.  Subsequent to November 12, 2003, range of motion testing 
of the Veteran's left knee fails to show either less than 
full extension or flexion that is 60 degrees or less

11.  Subsequent to November 12, 2003, the evidence fails to 
show anything unique or unusual about the Veteran's left knee 
disability.

12.  X-ray evidence of left knee arthritis was first shown in 
2007.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent for a lower 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 
5292, 5293, 5295 (1994); 38 C.F.R. § 4.71a, DCs 5237, 5243 
(2008).

2.  Criteria for a rating in excess of 30 percent for a left 
knee disability (based on either instability or limitation of 
motion), to include a rating in excess of 20 percent from 
November 1997 to January 1998, and a rating in excess of 10 
percent from March 1, 1998 to November 12, 2003, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.71a, DCs 5257, 5260, 5261 (2008).

3.  The criteria for a separate 10 percent rating for left 
knee arthritis have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 5003, 5260, 
5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Back

During the course of the Veteran's appeal, the regulations 
for rating disabilities of the spine were revised effective 
September 2002, and September 2003.  All applicable versions 
of the rating criteria will be considered, but the new 
criteria may only be applied as of their effective date 
(i.e., at no earlier date).  See VAOPGCPREC 3-2000.

The Veteran's back is currently rated at 20 percent.  Under 
38 C.F.R. Diagnostic Code 5295, (the criteria in effect when 
the claim was initiated), a 20 percent rating was assigned 
for a lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned when 
there is evidence of a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The medical evidence shows the presence of muscle spasms, but 
the general disability picture presented by Veteran's medical 
records fails to show that a rating in excess of 20 percent 
is warranted under DC 5295.  

The evidence fails to show any listing of the spine.  For 
example, in May 1997, x-rays revealed an unremarkable 
lumbosacral spine as alignment was normal and disc spaces 
were preserved; similarly, at a VA examination in November 
2003, the Veteran was found to have normal lumbosacral 
curvature.  Even as recently as February 2009, a CT scan 
revealed normal alignment of the lumbar spine.

A review of the medical treatment records and examination 
reports fails to reveal evidence of a positive Goldthwaite's 
sign.  Additionally, the evidence fails to show marked 
limitation of forward bending in the standing position.  
Throughout the course of the Veteran's appeal, range of 
motion testing has consistently shown decreased range of 
motion in his lumbar spine; however, the limitation has not 
been to the degree that it could reasonably be considered 
"marked."  (As discussed further below when addressing 
Diagnostic Code 5292.)  The evidence also fails to show loss 
of lateral motion. 

As such, the criteria for a rating in excess of 20 percent 
have not been met under DC 5295.

At the time the Veteran's claim was filed, a rating in excess 
of 20 percent was also available based on limitation of 
motion of the lumbar spine rated under 38 C.F.R. § 4.71a, 
5292.  Under this diagnostic code, 20 and 40 percent ratings 
were assigned based on whether the limitation of motion of 
the lumbar spine was moderate or severe respectively.  

The words "moderate" and "severe" were not defined in the 
VA Schedule for Rating Disabilities.  Rather, all the medical 
evidence was to be evaluated to determine the appropriate 
rating that would compensate the Veteran for impairment in 
earning capacity, functional impairment, etc.  Nevertheless, 
the revised regulations (in 2003) provide definitions of 
normal orthopedic movement.  While these measures are not 
binding on the old criteria, they are useful as guidance in 
determining the severity of a spinal injury.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (2).

Over the course of his appeal, the Veteran has had the range 
of motion in his back tested on a number of occasions.  For 
example, in December 1997, the Veteran underwent a VA 
examination of his back at which he demonstrated forward 
flexion to 80 degrees, extension to 25 degrees, lateral 
flexion to 35 degrees bilaterally, and lateral rotation to 45 
degrees bilaterally.  The examiner indicated that pain was 
not associated with all range of motion.  

In March 2000 the Veteran demonstrated forward flexion to 65 
degrees at a medical evaluation in conjunction with his claim 
for Social Security Administration (SSA) disability.

In July 2001, the Veteran complained of pain in the 
lumbosacral area, but he nevertheless demonstrated range of 
motion that was within functional limits, although the doctor 
indicated that there was pain in all plains.  

In February 2003, it was noted that the range of motion in 
the Veteran's back was approximately 50 percent of what would 
be considered normal.  

In April 2003, the Veteran demonstrated forward flexion to 60 
degrees, and extension to 20 degrees; and in June 2003, the 
Veteran again demonstrated 60 degrees of forward flexion.

In November 2003, the Veteran underwent a VA examination at 
which he demonstrated forward flexion to 60 degrees with pain 
from 30 to 60 degrees.  However, the examiner found no 
weakness or incoordination after repetitive motion, and the 
range of motion was the same with the same pain pattern after 
repetitive motion.  

In May 2005, at a VA neurosurgery consult the Veteran was 
able to bend forward to about his ankles, and he could extend 
to 10 degrees.  The Veteran reported more pain on extension 
than on flexion.  

In May 2006, the Veteran also sought private treatment in May 
2006 where it was noted that he had moderate limitation of 
motion in his lumbar spine.  

In August 2007, one record indicated that the Veteran had 
decreased range of motion in his spine; but at a VA 
appointment that same month it was noted that the Veteran had 
full range of motion in his back.

In November 2008, the Veteran demonstrated forward flexion to 
45 degrees; and in March 2009, the Veteran had normal range 
of motion.

There is little doubt that the range of motion in the 
Veteran's back is decreased as a result of his lower back 
disability; and there has been considerable fluctuation in 
the measurements that have been taken.  However, at no point 
during the course of his appeal has the Veteran demonstrated 
severe or marked limitation of motion.

Under the old rating criteria, a rating in excess of 20 
percent could also be assigned based on intervertebral disc 
syndrome (IVDS).  Under the regulations in effect prior to 
September 2002, a 20 percent rating was assigned for moderate 
IVDS, with recurring attacks; while a 40 percent rating was 
assigned for severe IVDS, with recurring attacks and with 
only intermittent relief.  38 C.F.R. § 4.71a, DC 5293.

In May 1997, x-rays revealed an unremarkable lumbosacral 
spine; alignment was normal and disc spaces were preserved.  
X-rays were taken in January 1998 which revealed no 
abnormality.  However, a CT of the lumbar spine did show 
degenerative changes involving the facet joints at L4-S1.  A 
CT scan in March 2001 revealed no evidence of focal disc 
herniation.  There was bilateral facet arthropathy and slight 
associated foraminal narrowing.  In February 2003, an 
impression of degenerative disc disease was rendered; and an 
MRI in March 2003 revealed degenerative disc disease.  A CT 
of the lumbar spine in February 2009 revealed normal 
alignment, but the Veteran had a bulging disc at L3-4 and L4-
5.

As such, there is clear radiographic evidence of degenerative 
disc disease.  However, the objective medical evidence fails 
to support a finding of severe IVDS.

The Veteran has shown back spasms throughout the course of 
his appeal.  For example, in February 1999 it was noted that 
the Veteran had back spasms that were treated with Naproxyn.  

In November 2000, the Veteran complained of back pain; but he 
was noted to be muscular and straight leg raises were 
negative.  The doctor indicated that the Veteran most likely 
had degenerative disc disease; but x-rays showed no 
abnormality.

In November 2003, the Veteran underwent a VA examination at 
which he indicated that he had some muscle spasms in his 
lower back.

The Veteran testified at a hearing before the Board in April 
2004 that he was not working in part because of his back, as 
he had been placed on a lifting restriction.  However, he 
indicated that post-traumatic stress disorder (PTSD) was the 
real reason he was unable to work.  The Veteran did state 
that he had been employed in physical labor, and because he 
could only lift 20-25 pounds, he had failed several work 
related physicals (such as with the postal service).  The 
Veteran stated that he had been stuck in bed for up to 5 days 
at a time due to muscle spasms in his back which usually 
occurred in the winter.

However, for a rating in excess of 20 percent, both severe 
IVDS and only intermittent relief must be shown; and in this 
case, the spasms have not been shown to be of sufficient 
frequency or duration such that it could be stated that the 
Veteran has only intermittent relief.

For example, in April 2004, the Veteran was noted to have 
degenerative disc disease in his lower back, but he rated his 
pain level at zero.  Similarly, at a VA neurosurgery consult 
in May 2005 no neurological symptomatology was found in the 
Veteran's lower back that would require intervention.  The 
doctor indicated that the Veteran had mild degenerative joint 
disease.  The doctor found the MRI of the Veteran's spine to 
be close to normal (in agreement with the radiologists 
conclusion).

In November 2005, it was noted that the Veteran had not lost 
any of his ability to complete his activities of daily living 
(including bathing, eating, dressing, toileting, and 
grooming).  It was also noted that the Veteran walked 2 miles 
a day in August 2007; and, while the Veteran has given up 
playing contact sports such as football and hockey, he was 
still bowling weekly as recently as August 2008.  

As such, the evidence fails to show severe IVDS with only 
intermittent relief; and, therefore, a rating in excess of 20 
percent is not available under that criteria.

In September 2002, the regulations governing IVDS were 
revised such that IVDS is now rated under 38 C.F.R. § 4.71a, 
DC 5243 depending on the number of incapacitating episodes a 
person has over a 12 month period.  An incapacitating episode 
is a period of acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  A 20 percent rating is assigned for 
incapacitating episodes with a total duration of between two 
and four weeks in a 12 month period.  A 40 percent rating is 
assigned for incapacitating episodes with a total duration of 
between four and six weeks in a 12 month period.

However, in this case, the evidence fails to show that bed 
rest has been prescribed during the course of the Veteran's 
claim, and the Veteran has not voiced such a contention.  At 
a VA examination in November 2003, the Veteran denied having 
been prescribed bed rest.  At his hearing before the Board in 
April 2004 the Veteran stated that he had been stuck in bed 
for up to 5 days at a time due to muscle spasms in his back; 
but he gave no indication that bed rest had actually been 
prescribed.  Then again in November 2005, it was also noted 
that no bed rest had been ordered.  VA and private treatment 
records are also void of any prescription of bed rest.  As 
such, a rating in excess of 20 percent is not warranted based 
on IVDS under the revised criteria.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the new criteria, a 10 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 60 degrees, but not greater than 85 
degrees.  A 20 percent rating is assigned when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or when there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  A rating in excess of 40 percent requires the presence 
of unfavorable ankylosis of the entire thoracolumbar spine.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.

As noted above, the Veteran has consistently demonstrated 
range of motion in his lumbar spine that exceeds the 30 
degree limit for a rating in excess of 20 percent. 

In December 1997, the Veteran demonstrated forward flexion to 
80 degrees; in March 2000 he demonstrated forward flexion to 
65 degrees; in July 2001, he demonstrated range of motion 
that was within functional limits; in February 2003 the range 
of motion in the Veteran's back was approximately 50 percent 
of what would be considered normal (however normal range of 
motion is 90 degrees and 50 percent of that would still be 45 
degrees which would easily exceed the 30 degree limit for a 
higher rating); in April, June, and November 2003, the 
Veteran demonstrated forward flexion to 60 degrees; in May 
2005, the Veteran was able to bend forward to about his 
ankles; in May 2006, the Veteran demonstrated "moderate" 
limitation of motion in his lumbar spine; in November 2008, 
the Veteran demonstrated forward flexion to 45 degrees; and 
in March 2009, the Veteran had normal range of motion.

As such, the Veteran's demonstrated forward flexion clearly 
exceeds the 30 degrees limit for a 40 percent rating; and, 
therefore, a rating in excess of 20 percent based on 
limitation of motion of the spine is not available under the 
revised criteria.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
However, while some additional functional limitation from 
pain was identified; the evidence fails to show that it is of 
such significance as to warrant a 40 percent rating.

Throughout the course of his appeal, the Veteran has 
consistently shown range of motion that greatly exceeded what 
would be required for a rating in excess of 20 percent; and 
the only evidence that would even suggest a rating in excess 
of 20 percent appeared at a VA examination in November 2003, 
when the examiner indicated that the Veteran had pain from 30 
to 60 degrees of forward flexion.  Pain on motion was noted 
in other treatment records, but this was the only time that 
it was actually noted to approach 30 degrees.  Nevertheless, 
even at that examination, the examiner found no weakness or 
incoordination after repetitive motion, and the range of 
motion was the same with the same pain pattern after 
repetitive motion.  Furthermore, throughout the balance of 
the medical records, it is shown that the Veteran has 
remained active in spite of his back disability.  For 
example, in March 2000, it was noted that the Veteran took 
care of his kids, cooked, did laundry, went to church, drove 
a car, and vacuumed.  He was also able to get on and off the 
examination table without difficulty.  In January 2007 (at a 
VA examination of his neck) it was noted that the Veteran 
continued to bowl every week.  In August 2007, it was noted 
that the Veteran was painting his house; and also that he was 
walking two miles every day.  As such, it has not been shown 
that the Veteran is more functionally limited than is 
currently represented by the 20 percent rating that is 
assigned for limitation of motion.  

In addition to the rating the Veteran is assigned for the 
orthopedic manifestations of his lumbar spine disability, the 
revised regulations also mandate that a separate rating 
should be considered for any associated objective neurologic 
abnormalities of the disability (in addition to orthopedic 
manifestations), including, but not limited to, bowel or 
bladder impairment.  

In this case, the Veteran has periodically complained of 
radiating pain, but the objective medical evidence, including 
electrodiagnostic testing has failed to disclose a 
neurological disability. 

For example, in December 1997, the Veteran denied any bowel 
or bladder incontinence or any radicular symptoms; and there 
was no weight loss.  The Veteran was able to straighten both 
knees from a sitting position without difficulty, and he was 
able to walk on his heels and toes without difficulty.  

In November 2000, the Veteran was noted to be muscular, and 
straight leg raises were negative. 

In July 2001, straight leg raises were positive bilaterally 
at 45 degrees; but the Veteran was able to ambulate without 
distress or gait deviation.  

In February 2003, no sensory motor abnormalities were noted 
and straight leg raises were negative.  In April 2003, it was 
noted that the Veteran had full strength in his lower 
extremities. 

At a VA examination in November 2003, the Veteran denied any 
bowel or bladder incontinence.  Motor testing was normal; and 
a November 2003 treatment record indicated that no 
neurological deficits were noted.

In May 2005, a VA neurosurgery consult found no neurological 
symptomatology in the Veteran's lower back that would require 
intervention.  The Veteran could heel-and-toe walk and the 
doctor felt that he had full power in his lower extremities.  
The Veteran maintained reflexes and coordination.  

In May 2006, it was noted that the Veteran did not have any 
gait disturbance or bowel or bladder problems following a 
motor vehicle accident in 2006.  

In November 2006, the Veteran complained of numbness to his 
right leg; and in May 2007, the Veteran complained about back 
pain that was radiating down his leg.  However, in August 
2007, no neurologic symptoms were noted.  

In November 2008, manual testing elicited pain that would 
radiate down the Veteran's right leg, but the doctor 
indicated that there was no radiologic evidence suggestive of 
radiculopathy.

An EMG was provided in February 2009, but it showed no 
electrodiagnostic evidence of lumbosacral radiculopathy.

In March 2009, motor testing was 5/5 in all muscle groups; 
sensory was normal to light touch and to pinprick; and 
reflexes were 2+(normal) in the knees and ankles.

While the Veteran has complained of radiating leg pain at 
various times during his appeal, the objective medical 
evidence, including radiologic testing, has failed to ever 
substantiate the presence of a neurological disability; and, 
therefore, a rating in excess of 20 percent is not available 
under that criteria.

As such, the criteria for a schedular rating in excess of 20 
percent have not been met with regard to the Veteran's lower 
back disability.

If an exceptional case arises where ratings based on the 
statutory schedules are found to be inadequate, consideration 
of an "extra-schedular" evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities will be made. 38 
C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. Id.  

In this case, it is not disputed that the Veteran is limited 
as a result of his back disability.  However, he has not been 
hospitalized as a result of his back, and while he no longer 
is employed, this has been attributed to several disabilities 
(both physical and mental); and the Veteran even testified 
that PTSD was the real reason he was unable to work.  
Additionally, while activity can at times be painful as a 
result of the Veteran's back disability, he has been able to 
walk several miles a day, bowl, and paint his house during 
the course of his appeal.  As such, the evidence fails to 
show anything unique or unusual about the Veteran's lower 
back disability, and therefore an extraschedular rating is 
not warranted.

Accordingly, as the criteria for a rating in excess of 20 
percent for a lower back have not been shown on either a 
schedular or extraschedular basis, the Veteran's claim is 
denied.

Knee

An April 1999 rating decision assigned the Veteran a 20 
percent disability rating for left medial meniscectomy 
effective November 6, 1997, a temporary total rating assigned 
from January 1998 to March 1998, and a 10 percent thereafter.  
In an April 2009 rating decision, the Veteran's rating for 
his left knee was increased to 30 percent, effective November 
12, 2003 based on severe instability of the knee.

Ratings for the knees may be provided under several different 
diagnostic codes.

Under 38 C.F.R. § 4.71a, DC 5257, rating are provided when 
there is either recurrent subluxation or lateral instability, 
with 10, 20, and 30 percent ratings assigned, depending on 
whether the instability or subluxation is slight, moderate or 
severe respectively.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions." 38 C.F.R. 
§ 4.6.  

In addition to ratings based on instability, a rating may 
also be provided for arthritis.  Degenerative arthritis, when 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion. 38 C.F.R.  § 4.71a, Diagnostic 
Code 5003.  For purpose of rating disability from arthritis, 
the knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The diagnostic codes that focus on limitation of motion of 
the knee are Diagnostic Codes 5260 and 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion. See 38 C.F.R. § 4.71a, 
Plate II.  

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a Veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a Veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also x-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).

A rating in excess of 20 percent from November 1997 to 
January 1998

Prior to his surgery in January 1998, the Veteran's left knee 
was rated at 20 percent rating under 38 C.F.R. § 4.71a, DC 
5257.  The evidence does confirm some instability in the 
Veteran's left knee.  For example, at a VA examination in 
November 1997, there was laxity in the left medial meniscus.  
However, just months earlier, in July 1997, the Veteran's 
private doctor, Dr. Occhino, found no knee abnormality.  
Furthermore, no evidence was introduced during this time to 
suggest that the instability was severe.

A rating could also be assigned based on limitation of motion 
under either DC 5260 or DC 5261.  However, no medical 
evidence has been presented prior to January 1998 to show 
that either the flexion in the Veteran's left knee was 
limited to 45 degrees or less, or that he lacked at least 10 
degrees of extension; and no allegation was raised to suggest 
that functional limitation existed that would cause the range 
of motion in the Veteran's left knee to approximate either 45 
degrees of flexion or 10 degree loss of extension.  
Additionally, prior to January 1998 there was no evidence of 
arthritis in the knee as shown by x-ray.  As such, an 
additional rating is not warranted based on limitation of 
motion.

Accordingly, a rating in excess of 20 percent, prior to 
January 1998 is denied.

Rating in excess of 10 percent from March 1998 to November 
12, 2003

The Veteran underwent surgery on his left knee in January 
1998 and was assigned a temporary 100 percent rating for the 
three months while he convalesced.  This three month period 
will not be discussed by this decision since the Veteran 
received a total rating during that period.  Following his 
convalescent period, the Veteran was assigned a 10 percent 
rating for mild instability.  While the 10 percent rating 
assigned post surgery was lower than the 20 percent rating 
assigned leading up to the surgery; the Board notes that the 
purpose of the knee surgery in January 1998 was to 
reconstruct the torn ligamentous structure in his left knee, 
thereby restoring stability to the knee.  As such, it is 
logical that the stability in the Veteran's left knee would 
be improved following the surgery, and therefore would 
warrant a lesser disability rating.

In February 1999 a brace was prescribed for the Veteran's 
left knee, but the Veteran indicated that it did not work 
effectively.  However, at a VA examination in July 1999 it 
was noted that the surgery had in fact improved his 
symptomatology.  While the Veteran continued to wear a knee 
brace, he denied any recent history of the knee either 
buckling or locking.  Stress testing revealed no evidence of 
laxity in the ACL or the medial or collateral ligaments.  

As such, the 10 percent rating appears to accurately rate the 
disability level of the Veteran's left knee disability 
following surgery.  Additionally, the VA examination in July 
1999 failed to detect any laxity; and in March 2000, in 
conjunction with a claim with the Social Security 
Administration (SSA), a doctor found no evidence of 
subluxation or instability in the Veteran's left knee.  

The Veteran underwent a second VA examination April 2003, 
where he reported having worn a knee brace intermittently; 
but he did not require the use of either crutches or a cane.  
The examiner found that the Veteran's left knee was entirely 
stable to ligamentous testing including the ACL, posterior 
cruciate ligament, and medial and lateral collateral 
ligaments.

Therefore, the evidence fails to show that the instability in 
the Veteran's knee was more than slight prior to November 
2003.  The Veteran was given a brace by VA, but he only wore 
it intermittently, and he did not need either a cane or 
crutches for stability.  Furthermore, testing at two VA 
examinations found the left knee to be stable.

An additional rating must be considered based on limitation 
of motion as well; however, the evidence fails to show that a 
compensable rating is warranted in this regard.

At the VA examination in July 1999, the Veteran demonstrated 
range of motion from 0-130 degrees and all movements were 
found to be pain free.  In March 2000, the Veteran 
demonstrated range of motion from 0-120 degrees.  At a VA 
examination in April 2003, the Veteran again demonstrated 
range of motion in his left knee from 0-120 degrees.  As 
such, the Veteran greatly exceeded the limitation of motion 
required for even a noncompensable rating under 38 C.F.R. 
§ 4.71a, DCs 5260, 5261. 

In reaching this conclusion, the Board has considered whether 
a higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  
However, the evidence fails to show any additional functional 
limitation associated with the Veteran's left knee disability 
prior to November 2003.  

It is noted that even in absence of limitation of motion, a 
rating may be awarded when arthritis is confirmed by x-ray if 
involving 2or more major or minor joints.  However, while the 
Veteran reported at his VA examination in July 1999 that his 
private doctor had diagnosed arthritis in his left knee, x-
rays of the left knee that were taken in conjunction with the 
examination were normal with no significant bone or joint 
abnormality identified.  Additionally, x-rays taken in March 
2003 again showed no abnormalities.  As such, an additional 
rating is not warranted based on arthritis.

Therefore, the criteria for a rating in excess of 10 percent 
for a left knee disability, prior to November 2003, have not 
been met.
 
Rating in excess of 30 percent 

Effective November 12, 2003, the Veteran was assigned a 30 
percent rating for severe instability in his left knee, based 
on the findings of a VA examination.  As noted above, a 30 
percent rating is the highest schedular rating available 
based on instability.  

If an exceptional case arises where ratings based on the 
statutory schedules are found to be inadequate, consideration 
of an "extra-schedular" evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities will be made.  
38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. Id.  In this 
case, the Board finds that an extraschedular rating is not 
warranted.

The Veteran testified at a hearing before the Board in April 
2004 that he had to wear a knee brace or else his knee would 
simply give way; indicating that he wore a brace 24 hours a 
day, switching to nylon sleeves at night to minimize 
swelling.

However, the objective medical evidence generally fails to 
show significant instability.  At the VA examination in 
November 2003, which provided the basis for the 30 percent 
rating, the Veteran's left knee was noted to be normal.  No 
left knee deformity or swelling was found, and the examiner 
indicated that the medial and lateral collateral ligaments 
were stable, as were the anterior and posterior cruciate 
ligaments.  Additionally, McMurray testing was negative.  
Similarly, in March 2004, no instability was noted with varus 
and valgus stress; and negative McMurray's and Lachman's were 
appreciated.  At a second medical appointment in March 2004, 
the Veteran was noted to have well-developed musculature in 
both lower extremities; and his knees were stable to 
externally applied stressors bilaterally.  

In February 2008, it was noted that the Veteran had 
increasing knee pain with periodic giving way; but a McMurray 
test was negative.  The doctor indicated that there was 
laxity of the medial collateral ligament associated with 
medial extrusion of the medial meniscus.  There was a 
horizontal degenerative tear noted in the posterior horn of 
the medical meniscus, and there was a mild degree of 
irregularity noted involving the inferior articular surface 
of the lateral meniscus.  A definitive tear was not 
identified, although the possibility of a very minimal tear 
could not be totally ruled out.  In March 2009, the Veteran 
complained that his knee had been buckling; and his knee 
brace was adjusted.  

The Board acknowledges the Veteran's complaints that his knee 
is unstable, but this is to be expected as the Veteran 
receives a 30 percent rating for severe instability.   
However, treatment of the Veteran's left knee has not 
required hospitalization, aside from the surgery in 1998; 
and, while the Veteran is not currently working, a number of 
physical and mental disabilities, beyond just his left knee 
contribute to this.  It is undisputed that the Veteran's left 
knee is disabling, but there is simply nothing about the knee 
disability that is unique or unusual.  There is instability, 
but the Veteran has been given a 30 percent rating in 
recognition of this fact, and he has been provided with a 
knee brace.  As such, an extra-schedular rating is not 
warranted.

In addition to ratings based on instability, a rating must 
also be considered based on limitation of motion; however, 
since November 2003, there has been no indication that the 
Veteran has compensable limitation of motion in his left 
knee.

In early November 2003, the Veteran reported that his left 
knee was swollen and not responding to NSAID.  However, on 
examination, the knee was not swollen or tender and the range 
of motion was within normal limits.  The Veteran demonstrated 
range of motion from 0-135 degrees with pain from 125-135 
degrees.  The Veteran did complain about knee pain, weakness, 
stiffness, intermittent swelling and instability.

In March 2004, the Veteran had good range of motion and was 
able to squat and rise without difficulty.  At a second 
appointment, it was noted that the Veteran had full range of 
motion in his knees with well-developed musculature in both 
lower extremities.

In February 2008, the Veteran had increasing knee pain with 
periodic giving way, but he still demonstrated range of 
motion from 0-125 degrees and a McMurray test was negative.  

In March 2008, the Veteran again demonstrated range of motion 
from 0-125 degrees.

As such, every time range of motion was tested, the Veteran 
demonstrated full extension, and flexion to well over 100 
degrees without pain, which greatly exceeds the limitation of 
motion required for even a compensable rating under the 
rating code.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
while the Veteran voiced complaints of pain, swelling and 
weakness in his left knee, the objective medical evidence 
failed to support his statements.

For example, the Veteran complained of swelling in November 
2003, but on examination, the knee was not swollen.  
Similarly, while pain was noted on range of motion, pain did 
not begin until 125 degrees of flexion, and therefore the 
Veteran had pain free motion to well beyond the limit 
required for a compensable rating.  The Veteran also 
complained of weakness, yet, it was noted in March 2004 that 
the Veteran had well-developed musculature in both lower 
extremities.  Furthermore, he was able to ambulate with a 
fluid gait pattern, and could crouch and recover.  

As such, while the Veteran has complained of numerous 
problems in his left knee, the objective medical evidence 
fails to show that an additional disability rating is 
warranted based on functional limitation.

Nevertheless, while a compensable rating is not available for 
the Veteran's knees based on limitation of motion; an 
additional disability rating must be considered if there is 
x-ray evidence of arthritis, as separate ratings may be 
assigned for arthritis and knee instability.

Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned when there is x-ray evidence of arthritis involving 
of 2 or more major joints 2 or more minor joint groups.

In this case, March 2004, x-rays of the knees were noted to 
show good joint space.  X-rays in June 2007 showed mild 
degenerative changes in the Veteran's left knee; and in 
February 2009, x-rays showed minimal narrowing of the medial 
joint space, with no significant change since June 2007. 

In March 2009, the Veteran was assessed with compartment 
degenerative joint disease in his left knee; and x-rays 
showed some narrowing of the medial compartment of the left 
knee. 

As noted above, throughout the course of his appeal the 
Veteran has failed to demonstrate limitation of motion in 
either knee that would justify even a noncompensable rating, 
since he has repeatedly demonstrated greater than 60 degrees 
of flexion and more than 5 degrees of extension in both 
knees.  As such, even with an x-ray showing of arthritis a 
separate 10 percent rating is not warranted for either knee 
under Diagnostic Codes 5260, 5261.  Nevertheless, with the 
presence of noncompensable limitation of motion, a 10 percent 
rating could still be assigned under Diagnostic Code 5003, if 
x-rays showed arthritis.  

While x-rays failed to show the presence of arthritis for 
much of the Veteran's appeal, in June 2007 x-rays did confirm 
mild degenerative changes in the Veteran's left knee; which 
is considered a major joint, and with non-compensable 
limitation of motion present, the criteria for a separate 10 
percent rating for arthritis of the knee under Diagnostic 
Code 5003 is shown.  

In sum, a separate 10 percent rating for left knee arthritis 
is granted in addition to the 30 percent rating that is 
currently assigned for instability, but no additional rating 
for the Veteran's left knee is warranted.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1). This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in December 2004 and January 2007 that 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence; as well as informing him how disability 
ratings and effective dates are formulated.

Specifically regarding the increased rating claim, the 
Veteran was instructed to submit evidence showing that his 
knee and back disabilities had worsened.  He was asked to 
submit evidence of the impact that his worsened conditions 
have had on his employment and daily life.  Additionally, the 
Veteran's employment has been discussed throughout his claims 
file, such as in his application for SSA disability.  His 
past employment was also discussed at his VA examinations in 
1997 and 2003.  Additionally, his activities of daily living 
were discussed in March 2000. 

The diagnostic codes pertaining to the knee were also 
provided in the June 1999 statement of the case; and the 
criteria for evaluating a back disability were provided in 
the February 1999 statement of the case and the December 2003 
supplemental statement of the case.

Although the notice letters were not sent before the initial 
RO decision in these matters (as this occurred prior to the 
enactment of the VCAA), the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the Veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond, but the RO also readjudicated the case by 
way of supplemental statements of the case, issued most 
recently in April 2009, after the notice was provided.

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the Veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA and private treatment records have 
been obtained.  The Veteran was also provided with several VA 
examinations (the reports of which have been associated with 
the claims file).  Additionally, the Veteran testified at a 
hearing before the Board.  

For the reasons discussed above, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for a lower back disability 
is denied.

A rating in excess of 30 percent for a left knee disability, 
to include a rating in excess of 20 percent from November 
1997 to January 1998, and a rating in excess of 10 percent 
from March 1, 1998 to November 12, 2003, is denied.  

A separate 10 percent rating for arthritis in the left knee 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


